 UNITED STATES DISTRICT COURT
                                                                                         ...
 SOUTHERN DISTRICT OF NEW YORK

 FAZE CLAN INC.,                                         Case m:-19-cv-O·+;If~~:::::::;'I
                                                           . ·-.,1c SDl·
                          Plaintiff,
                     V.

 TURNER TENNEYp/k/a "TFUE",
                                                                                  Q__
                          Defendant.



  0 . J P R ~ ] ORDER REQUIRING THIRD PARTY RICHARD TENNEY

                                  TO APPEAR AT DEPOSITION                                                •
         FOR GOOD CAUSE SHOWN, third party Richard Tenney is ordered to appear for

deposition, individually and as a representative of Turner Tenney LLC, on February 3, 2020 at

10:00 a.m. EST at the following location: 100 Ashley Drive South, Suite 600, Tampa, Florida

33602.


DATED: January       tj_, 2020




                                                                                                     I
                                                                                                "'
                                                                                                •            .
                                                                                                         .




US_Active\114121719\V-1
